BROCK, Chief Judge.
Defendant raises three arguments for consideration. First, defendant contends that the trial court erred in denying his motion to dismiss at the close of evidence. A motion to dismiss tests the sufficiency of the prosecution’s evidence; therefore, the evidence must be considered in the light most favorable to the State. State v. Allen, 279 N.C. 406, 183 S.E. 2d 680 (1971). Defendant contends that there was no evidence that he was employed or had any property or income on or about 26 September 1975, the date of the warrant. All the State need *397produce to overcome a motion for dismissal is any evidence that tends to prove the fact in issue or that reasonably conduces the conclusion of guilt as a fairly logical and legitimate deduction. State v. Simmons, 240 N.C. 780, 83 S.E. 2d 904 (1954). The State’s evidence in this case tended to show first, that the defendant was employed at Reeves Mill and secondly, that about the time the warrant was issued the defendant increased support payments from twenty dollars a month to twenty-five dollars a week. Such evidence, uncontradicted by defendant, is sufficient to show employment and income to the extent necessary to overcome defendant’s motion for dismissal.
In his second and third arguments defendant claims that the judge in his charge expressed opinions to the jury on two occasions. In each the judge was stating the contentions of -the State. An expression of opinion prohibited by G.S. 1-180 occurs when the judge’s remarks imbalance the evidence in a manner which deprives the accused of a fair and impartial trial. State v. Greene, 285 N.C. 482, 206 S.E. 2d 229 (1974). “A statement of a valid contention based on competent evidence is not error.” State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28 (1970). An examination of the record discloses ample evidence to support the contentions stated by the trial court. Furthermore, objections to the statement of contentions must be made before the jury retires to afford the trial judge an opportunity for correction. State v. Virgil, supra. No such objections were made by the defendant.
Defendant having failed to show prejudicial error, the verdict and judgment will be upheld.
No error.
Judges Britt and Morris concur.